Citation Nr: 1446260	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-43 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran has not had a psychiatric disability, to include PTSD, at any time during the appeal.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A June 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In May 2014 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his PTSD, obtained and associated relevant VA treatment records from Brownsville and Temple VA medical centers,  and provided the Veteran with a VA psychiatric examination in June 2014, which involved a review of the Veteran's claims file, an in-person interview with the Veteran, a psychiatric assessment of the Veteran, and an opinion concerning the Veteran's condition.   D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the examination is adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history and supported all conclusions with analyses that the Board could consider and weigh.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires: 1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 2) a link, established by medical evidence, between current symptoms and an in-service stressor, and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III.  Analysis

The Veteran contends that he has PTSD or another psychiatric disorder as a result of seeing a dead body at an airplane crash site during service.

Service treatment records are negative for complaints, diagnosis or treatment for a mental health condition.

VA treatment records do not indicate that the Veteran was ever diagnosed with PTSD.  The Veteran reported being treated for depression in July 2007.  VA treatment records indicate that the Veteran had a provisional diagnosis of depression at some point, secondary to chronic pain from a previous hernia surgery.

The Veteran underwent a VA psychiatric examination in June 2014.  The examiner found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-V, and that the Veteran does not have any mental disorder that conforms to DSM-V criteria.  The examiner noted the Veteran scored a 17 on the PCL-5 checklist, where a score of 50 or higher is indicative of PTSD in military populations.  The examiner noted that the Veteran had a history of experiencing some depression due to pain from his hernia surgery, but that he did not currently meet the diagnostic criteria for any mental disorder.  

While the Veteran is competent to provide on the symptomology he experiences, the record does not indicate that the Veteran is competent to diagnose an acquired psychiatric disorder.  Jandreau, 492 F. 3d 1372.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder must be denied. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


